Citation Nr: 0710900	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to June 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a back condition, 
to include scoliosis, with musculoskeletal disease of the 
thoracic and lumbar spine.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Denver, Colorado; 
hence, that RO now has jurisdiction over the claim on appeal.

In November 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of lumbar strain and service is not of record.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision    

The veteran asserts during the January 2007 VA examination 
that she experienced pain in her mid and lower back after 
basic training in 2000.  She explained that the pain was not 
severe enough at that time to warrant medical treatment; 
however, in the past year, the pain has increased in 
intensity.  The veteran attributes her current back 
disability to her active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In sum, to prove service connection generally, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose v. 
West, 11 Vet. App. 169, 171 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

A competent medical diagnosis of a back disability is of 
record.  In June 2003, the veteran was diagnosed with 
musculoskeletal disease of the thoracic and lumbar spine.  In 
January 2007, the VA examiner diagnosed the veteran with 
lumbar strain.  Additionally, as noted above, the veteran 
attributes her current back disorder to pain experienced 
while in basic training.

Therefore, the crux of this appeal rests upon the question of 
whether the competent evidence establishes that the veteran's 
current diagnosis had its onset in service or is otherwise 
related to active service.  Competent medical evidence 
substantiating such is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  In this case, the competent evidence of 
record does not show that the veteran's current back disorder 
began in service or is in any way related to service.

Indeed, a review of the service medical records shows that 
the veteran indicated on her August 2000 report of medical 
history upon entrance, that she did not have nor had she ever 
had recurrent back pain, although she had visited a 
chiropractor for back problems prior to service.  In 
September 2000, service medical records note the veteran was 
seen for complaints of back pain and scoliosis.  The 
September 2000 sick call note also states that the veteran 
explained that she has had scoliosis for five years and has 
been under chiropractic care for four years for the 
condition.  The physician assistant assessed the veteran's 
back condition as "back pain."  Despite the aforementioned, 
however, the competent evidence fails to show that the 
veteran's back disorder had its onset in service.  On the 
contrary, no diagnosis of a chronic disability of the back 
was made in service.  A symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The post service medical evidence also fails to show that the 
veteran's back disability is otherwise related to active 
service.  In June 2003, the veteran was afforded a VA 
examination.  During the examination, the veteran informed 
the examiner that she has noticed pain between her shoulder 
blades over the past year.  She explained that the pain also 
extends to the paralumbar area, but stated that there has 
never been an injury to cause such pain.  The veteran further 
added that she takes Tylenol daily to alleviate pain, and the 
pain feels more like it is muscular paraspinal than in the 
bony structure.  After physical examination, the diagnosis 
was traumatic bursitis of the right shoulder with limitation 
of motion and musculoskeletal disease of the thoracic and 
lumbar spine.  No reference to service was made.

In January 2007, the veteran underwent a second VA 
examination.  During the examination, the veteran explained 
that prior to military service, she developed pain between 
her shoulder blades while running track, and a chiropractor 
diagnosed her with scoliosis.  The veteran further added that 
following basic training in 2000, she developed pain in her 
mid and lower back.  She added that after discharge from 
service, she experienced mild discomfort in her back during 
all three pregnancies, but explained that the symptoms 
resolved after each delivery.  

Upon a review of the claims file and physical examination of 
the veteran, the physician diagnosed lumbar strain with 
normal thoracolumbar spine examination.  The examiner 
concluded that the veteran exhibited no disability or 
functional impairment associated with her lumbar strain.  She 
further added that since there were no back injuries or back 
complaints during the veteran's military service or at 
discharge, as well as no private treatment records relating 
to spine symptoms, the veteran's current lumbar spine strain 
is "an acquired condition related to genetic predisposition, 
postural biomechanics, and the physical nature of her 
occupation . . . . [there is no] evidence of a congenital 
condition of the spine."  Given the aforementioned, the 2007 
VA examination report fails to provide probative medical 
evidence linking the veteran's lumbar strain to active 
service.  

In addition, the Board notes that the veteran stated in a 
March 2003 personal statement that her back condition existed 
prior to her military service and worsened as a result of 
"increased strain in everyday work requirements."  While 
the Board acknowledges the veteran's assertions, the evidence 
of record does not suggest the veteran's lumbar strain 
existed prior to service and increased in severity as a 
result of the veteran's military service.  As previously 
stated, upon entry, the veteran indicated that she did not 
have, nor had she ever had recurrent back pain, but shortly 
thereafter, she complained of back pain relating to her 
scoliosis during sick call.  Therefore, the Board finds that 
the veteran is entitled to the presumption of soundness upon 
entering service.  See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).  Moreover, during both VA 
examinations, there were no reported findings of scoliosis, 
and the January 2007 VA examiner concluded that there was no 
evidence of a congenital condition of the spine.  Further, 
even if we assumed the veteran had a pre-existing back 
disability, there is no medical evidence of record indicating 
that her disability was aggravated by service.  Thus, the 
criteria for service connection are not met in this regard 
either.  

Although the veteran is competent to allege that she had back 
problems in service, she is not competent to attribute her 
current back disability to active service.  Without 
supporting objective, competent evidence, her statements are 
of little or no probative value.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a back disorder, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2003 and November 2006 letters sent 
to the veteran.  In the November 2006 letter, VA informed the 
veteran that in order to substantiate a claim for service 
connection, the evidence needed to show she had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Both letters stated that she would need to give 
VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a November 2006 letter to 
the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records.  In the November 2006 letter, the veteran 
was asked to provide any medical records to support her 
claim.  As of this date, no response has been received from 
the veteran.  The veteran was also provided a VA examination 
in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


ORDER

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


